Name: Commission Regulation (EEC) No 523/90 of 28 February 1990 amending Regulation (EEC) No 3846/87 establishing the agricultural product nomenclature for export refunds
 Type: Regulation
 Subject Matter: tariff policy;  trade policy
 Date Published: nan

 No L 53/82 Official Journal of the European Communities 1 . 3 . 90 COMMISSION REGULATION (EEC) No 523/90 of 28 February 1990 amending Regulation (EEC) No 3846/87 establishing the agricultural product nomenclature for export refunds Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 Footnote (6), which shall refer to products falling within CN codes 1108 11 00, 1 108 12 00 and 1108 13 00, shall be inserted, and shall read as follows : '(6) Export refunds for products having an acetyl content equal to, or in excess of 0,25 % and below 0,5 % will only be granted when the competent authority has received proof that the product in question has not benefited from a production refund pursuant to Council Regulation (EEC) No 1009/86 (OJ No L 94, 9 . 4. 1986, p. 6 .), as last amended by Regulation (EEC) No 2779/89 (OJ No L 268 , 15. 9 . 1989, p. 20 .), and has not been imported from a third country.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 March 1990 . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 201 /90 (2), and in particular Article 16 thereof, and to the corresponding provisions of the other Regulations on the common organization of the markets in agricultural products, Whereas a refund nomenclature was established by Commission Regulation (EEC) No 3846/87 (3), as last amended by Regulation (EEC) No 88/90 (4) ; Whereas Commission Regulation (EEC) No 28/90 (*), specifies new criteria for the classification of products falling within CN code 3505 10 50, which take effect from 1 March 1990 ; whereas it is therefore necessary to foresee certain provisions to preclude export refunds from being granted in cases where the product in question has either previously benefited from a production refund under Council Regulation (EEC) No 1 009/86 (6), as last amended by Regulation (EEC) No 2779/89 Q, or has been imported from third countries under CN code 3505 10 50 prior to the implementation of the new criteria ; This Regulation shall be binding in its entirety and directly applicable in all Member States . . Done at Brussels, 28 February 1990 . . For the Commission Ray MAC SHARRY Member of the Commission ') OJ No L 281 , 1 . 11 . 1975, p. 1 . 2) OJ No L 22, 27. 1 . 1990, p. 7. 3) OJ No L 366, 24. 12. 1987, p. 1 . &lt;) OJ No L : 1 1 , 13 . 1 . 1990, p. 23 . *) OJ No L 3, 6 . 1 . 1990, p. 9 . ') OJ No L 94, 9 . 4 . 1986, p. 6. ^ OJ No L 268, 15 . 9 . 1989 , p. 26.